Upon consideration of the return of the re*573spondent to the rule to show cause heretofore issued in this matter, it is ordered that the motion of the petitioner for leave to file a petition for a writ of mandamus to require the respondent to call to his assistance two other federal judges, in the manner provided by § 380, title 28, U. S. Code, to hear and determine the applications for interlocutory and final injunction in a cause entitled Charles Clay James v. Horace Frierson, jr., et ah, be, and the same is hereby, denied, in view of the fact that it would be entirely impracticable to convene the specially constituted District Court and to procure a hearing in time to make any decree effective prior to the general election.
Messrs. John Randolph Neal and Henry Nathan Camp, Jr., for petitioner. Messrs. J. J. Lynch, James A. Fowler, and J. H. Frantz for respondent.